Citation Nr: 0929644	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include 
bipolar disorder, has been received.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

The appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In April and September 2008, the Board remanded the 
then characterized claim for service connection a psychiatric 
disorder for further development.  

After further review, the Board notes that the record 
reflects prior final rating decisions in April 1995 and 
January 2002, with the former denying as not well grounded a 
claim for service connection for a psychiatric disorder, to 
include depression, emotional instability (i.e., personality 
disorder), and bipolar disorder; and with the latter 
indicating an implicit reopening the claim for bipolar 
disorder, and denying on the merits service connection for a 
psychiatric disorder, to include bipolar disorder and 
schizoaffective disorder.  Thus, and because the Board 
reopens the previously denied claims, the Board has 
recharacterized the issues as stated on the title page.  See 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  


FINDINGS OF FACT

1.  An April 1995 rating decision denied service connection 
for a psychiatric disorder, to bipolar disorder; the Veteran 
did not initiate an appeal of this determination, and thus 
the decision became final.

2.  In a January 2002 rating decision, the RO implicitly 
reopened the claim for service connection for bipolar 
disorder, and denied service connection for a psychiatric 
disorder, to include bipolar disorder and schizoaffective 
disorder.  The Veteran initiated an appeal of this 
determination; but following the issuance of a statement of 
the case, the Veteran failed to timely perfect the appeal and 
this decision became final.

3.  The evidence received since the January 2002 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder, to include 
bipolar disorder.

4.  The weight of the probative medical evidence establishes 
that the Veteran has bipolar disorder, but not posttraumatic 
stress disorder.

5.  A psychiatric disorder, to include bipolar disorder, did 
not originate in service or within one year thereafter, and 
the weight of the probative medical evidence establishes that 
it is not related to any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, to 
include bipolar disorder.  38 U.S.C.A. § 5108, 7105(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  A psychiatric disorder, to include bipolar disorder, was 
not incurred in or aggravated by active service; and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

The Board also finds that proceeding with the merits of the 
claim for service connection will not result in any prejudice 
to the Veteran.  In addition to the VCAA notice described 
below, the Veteran submitted statements asserting that his 
psychiatric disorder began in service.  He also submitted 
copies of service personnel records and other evidence 
addressing his submarine duties in service.  He even 
submitted a statement from a licensed professional counselor 
linking his bipolar disorder to his submarine duties.  
Further, in an April 2007 supplemental statement of the case 
(SSOC), the RO essentially adjudicated the merits of the 
underlying claim for service connection.  The RO continued to 
adjudicate the merits of the claim in May 2008 and January 
2009 SSOCs.  Therefore, the Board finds that no prejudice to 
the Veteran will result from proceeding with the merits of 
the claim for service connection for a psychiatric disorder, 
to include bipolar disorder.  Rather, remanding this case 
back to the RO would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As regards VCAA notice for the claim for service connection 
for a psychiatric disorder, to include bipolar disorder, the 
Veteran was provided notice of the VCAA in June 2005, after 
the initial adjudication of the claim in the April 2004 
rating decision.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice letter 
constituted harmless error in this case.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  In December 
2005, an SSOC subsequently re-adjudicated the appeal, thereby 
rendering any pre-adjudicatory notice errors non-
prejudicial.  See Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.  Thereafter, the Veteran received additional notice 
in March 2006, pertaining to the downstream disability rating 
and effective date elements of his claim, with subsequent re-
adjudication in an April 2007 SSOC.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.  All of these factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
this claim.  Moreover, the Veteran's actions described above 
indicate that he had actual knowledge of what was necessary 
to substantiate his service connection claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The Board also notes that, in the September 2008 remand, the 
Board requested that the RO provide the Veteran a VA 
examination by a physician with appropriate expertise to 
determine the nature and etiology of his psychiatric 
disorder.  Accordingly, the Veteran was provided a VA 
examination in November 2008.  Although the examiner was a 
psychologist, not a physician, the Board observes that the 
examiner had the appropriate expertise.  In this regard, the 
psychologist stated that he was qualified by scope of 
practice to conduct VA examinations.  Further, the examiner 
provided an opinion that was responsive to the Board's 
request.  Under the circumstances, the Board finds that the 
RO has substantially complied with the September 2008 remand, 
and that no prejudice has accrued to the Veteran.  See Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Moreover, as the examiner reviewed the 
Veteran's claims file, examined the Veteran, and provided an 
opinion based on the above, the examination report is 
adequate for rating purposes.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, records from the 
Social Security Administration (SSA), and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Claim to Reopen

The Veteran's claim for service connection for a psychiatric 
disorder, to include bipolar disorder, was essentially denied 
as not well grounded in an April 1995 rating decision.  He 
did not initiate an appeal of this decision, and thus the 
decision became final.  The evidence at the time included SSA 
records showing diagnoses of anxiety disorder and possible 
bipolar disorder.  The basis of the denial was that there was 
no medical evidence showing that the Veteran was diagnosed 
with a psychiatric disorder in service or within one year 
after separation from service, or establishing a medical 
relationship between any psychiatric disorder and service.  

In a January 2002 rating decision, the RO implicitly reopened 
the claim for service connection for bipolar disorder, and 
denied service connection for a psychiatric disorder, to 
include bipolar disorder and schizoaffective disorder.  The 
Veteran initiated an appeal of this determination; but 
following the issuance of a statement of the case, the 
Veteran failed to timely perfect the appeal and this decision 
became final.  In February 2003, he was notified that his 
substantive appeal was not timely filed; however, he did not 
initiate an appeal of that determination and thus that 
determination became final.  As for the evidence of record at 
that time, in addition to the evidence previously of record, 
the evidence included private medical records and a VA 
examination report showing diagnoses of bipolar disorder and 
alcohol dependence.  The basis of the denial continued to be 
that there was no medical evidence showing that the Veteran 
was diagnosed with a psychiatric disorder in service or 
within one year after separation from service, or 
establishing a medical relationship between any psychiatric 
disorder and service.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the January 2002 denial of the Veteran's claim, 
the pertinent evidence added to the record includes a 
statement from the Veteran, a copy of a newspaper article, 
and a February 2006 letter (incorrectly dated 2005) from a 
private licensed professional counselor.  In a February 2004 
statement, the Veteran alleged that his psychiatric disorder 
began in May 1963 as a result of stressful experiences during 
submarine duty, noting that his work performance before May 
16, 1963 was exemplary.  He also noted that his submarine 
almost sank twice, including once when there was an explosion 
in his berthing compartment, although he was on duty in the 
control room at that time.  The newspaper article reflects 
that an electrical breakdown caused a fire aboard the USS 
Grayback killing a crewman and injuring six others during 
routine operations in Pearl Harbor.  In the February 2006 
letter, the counselor stated that, because the Veteran 
reported no significant account of mental dysfunction prior 
to his submarine service while in the military, his bipolar 
disorder symptoms manifested as a result of his trauma during 
that time of military service.

The Board finds that the aforementioned evidence is new and 
material in that it indicates a medical relationship between 
the Veteran's bipolar disorder and service.  As such, this 
new evidence materially alters the previous evidentiary 
picture and establishes a necessary fact and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. §§ 3.156, 3.303 (2008).  It is thus new and material 
evidence within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claim for service connection for a psychiatric disorder, 
to include bipolar disorder, is reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If a psychosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

In this case, the Veteran contends that his psychiatric 
disorder began during service in May 1963 as a result of 
stressful experiences during submarine duty, noting that his 
work performance before May 16, 1963 was exemplary.  He also 
notes that his submarine almost sank twice, including once 
when there was an explosion in his berthing compartment, 
although he was on duty in the control room at that time.  He 
also indicated that conditions onboard were stressful due to 
the Cold War.

Initially, the Board notes that the record contains diagnoses 
of bipolar disorder and history of posttraumatic stress 
disorder (PTSD).  After review, the Board finds that the 
bipolar disorder is the proper current diagnosis.  

A December 1993 psychological evaluation report completed for 
the SSA reflects diagnoses of anxiety disorder, possible 
bipolar disorder, and rule out alcohol abuse.  Diagnoses of 
narcissistic personality disorder and passive aggressive 
personality disorder were also made.

A January 1997 private psychological evaluation report 
reflects a history of bipolar disorder diagnosed in 1993 and 
diagnoses of manic schizoaffective disorder, shared psychotic 
disorder, and alcohol dependence.  A June 1997 treatment note 
reflects a diagnosis of schizoaffective disorder versus 
bipolar disorder with psychosis, and notes from November 1997 
through October 1999 reflect a diagnosis of bipolar disorder.

A December 2001 VA examination report reflects diagnoses of 
bipolar disorder and alcohol dependence.

VA treatment notes from August 2003 to November 2007 reflect 
diagnoses of bipolar affective disorder not otherwise 
specified and alcohol abuse.  Of note, August 2003 treatment 
notes reflect a military history of serving in a submarine 
off the coast of Russia during the Cuban missile crisis and 
that serving on the submarine was very stressful.  

A December 2005 psychological evaluation by a private 
licensed professional counselor reflects a history of PTSD, 
no current, and diagnoses of bipolar disorder and alcohol 
dependence.

A February 2006 letter from the above counselor reflects that 
she saw the Veteran in December 2005 and, in addition to 
bipolar disorder, the Veteran reported a history of acute 
symptoms of posttraumatic stress which have been untreated to 
date and that, according to the Veteran's history, these 
symptoms were precipitated by a trauma while in the service 
on submarine duty.

In a May 2008 letter, the counselor stated that the Veteran 
has diagnoses of major depression and PTSD and that he needs 
his service dog as a companion dog.

A November 2008 VA examination report, completed by the 
examiner of the December 2001 report, reflects diagnoses of 
bipolar disorder and alcohol dependence.

The Board notes that a licensed professional counselor stated 
in a February 2006 letter that the Veteran reported a history 
of acute symptoms of posttraumatic stress which have been 
untreated to date and stated in a May 2008 letter that the 
Veteran has PTSD.  However, the Board observes that in the 
one and only psychological evaluation of the Veteran 
conducted by the counselor in December 2005 she noted that 
the Veteran has a history of PTSD but no current disability 
and indicated that current diagnoses were of bipolar disorder 
and alcohol dependence.  Further, all of the other evidence 
of record, including VA and private medical records as well 
as the two VA examination reports, which were based on a 
review of the claims file, consistently reflect diagnoses of 
bipolar disorder and alcohol dependence.  Thus, the Board 
finds that the diagnosis of bipolar disorder is more 
probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
As for the diagnosis of major depression, the Board observes 
that it is likely part of the Veteran's bipolar disorder.  
Thus, the Board finds that the weight of the probative 
medical evidence establishes that the Veteran has bipolar 
disorder.  

Having established the Veteran's current disability, the 
Board next finds that his bipolar disorder did not originate 
in service or within one year thereafter.  

The service treatment records do not contain any complaint, 
finding, or diagnosis of bipolar disorder or any other 
psychiatric disorder.  Further, a psychiatric disorder was 
not diagnosed until December 1993, almost 30 years after 
discharge from service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also finds that the weight of the probative medical 
evidence establishes that the Veteran's bipolar disorder is 
not related to any incident of service.  

A May 16, 1963 entry in the Veteran's service personnel 
records reflects that he was assigned performance marks of 
2.0 in professional performance and adaptability on that 
date, and that he has proven to be unreliable and unable to 
perform his assigned tasks without constant supervision and 
has gained the distrust of senior petty officers on board.  

A May 18, 1963 entry reflects that he was declared 
environmentally inadaptable for submarine duty by reason of 
lack of motivation and that he is not eligible for return to 
submarine duty at any future date.  

February 1964 administrative remarks reflect that he was 
recommended for an undesirable discharge earlier that month 
but that the field board of officers recommended that he not 
receive an administrative discharge but instead be retained 
for further evaluation.

A performance report for the period from June 1964 to April 
1965 reflects that he does only what he is directly ordered 
to and nothing on his own, that all areas of his performance 
are substandard and normally need redoing, that he cannot be 
relied on to adequately accomplish tasks normally assigned of 
men his rating, that he was being assigned only the most 
menial of tasks-those which do not require constant 
supervision or devotion to duty, and that because jobs of 
this category are very few he is able to spend a good part of 
each day idly sitting doing nothing and he does.  The report 
also reflects that his shoddy military appearance, absence of 
bearing, contempt for those in authority, and apparent wish 
not to fulfill even the most basic requirements of his rating 
and the Navy all show an utter lack of pride, initiative, and 
common desire.  

April 1965 administrative remarks reflect that he was being 
demoted for incompetence, that his average mark in 
professional performance is 2.3, that his reliability is 
questionable, that his usefulness as a radioman is marginal 
due to a constant display of laziness and obvious apathy, 
that he must be supervised constantly and does only what is 
told and nothing more, that his lack of interest in work gets 
him in most of his difficulties, that he has been in conflict 
with petty officers as he cannot do as he is told without 
complaining or asking "why" or just ignoring what he is 
told, and that as far as professional knowledge is concerned 
he has gone backwards.

An undated copy of a newspaper article reflects that an 
electrical breakdown caused a fire aboard the USS Grayback 
killing a crewman and injuring six others during routine 
operations in Pearl Harbor.  The Board observes that this 
incident occurred in August 1963.

Copied pages from a book on American submarine espionage 
lists the USS Grayback and USS Tunny as diesel submarines 
that carried guided missiles during the Cold War.  The Board 
observes that the Veteran served on both submarines.

The February 2006 letter from the counselor reflects that she 
saw the Veteran in December 2005 and he is currently 
experiencing a broad spectrum of symptoms related to bipolar 
disorder which appears to be chronic and has made him 
disabled.  She stated that, because the Veteran reported no 
significant account of mental dysfunction prior to his 
submarine service while in the military, his bipolar disorder 
symptoms manifested as a result of his trauma during that 
time of military service.  She also related that he reported 
he was unable to continue to perform his duties in the 
service after this trauma and was subsequently discharge on 
May 16, 1963.

The November 2008 VA examination report reflects the 
examiner's review of the Veteran's claims file and his 
observation that, while the service personnel records reflect 
significant deficits in military functioning, they do not 
sufficiently address behavior that can be reliably linked to 
the Veteran's current mental disorder, pointing out that the 
root causes of these behaviors are not addressed.  He noted 
that there could be multiple causes for unreliability, lack 
of motivation, contempt for those in authority, shoddy 
military appearance, and conflict with petty officers.  He 
also noted that SSA records are dated 28 years after the 
Veteran was discharged and do not show that the Veteran's 
condition was incurred in or aggravated by military service.  
He pointed out that the December 1993 psychological 
evaluation provided diagnoses of two personality disorders, 
both of which can relate to the Veteran's behavioral deficits 
identified in the service personnel records.  The examiner 
then opined that the available medical records do not 
document a mental disorder while on active duty or for 
several years thereafter and that the mental disorder is not 
the result of the Veteran's military service, and that the 
service personnel records are not sufficient to link his 
behavior on active duty to his current mental disorder.  
Although the examiner acknowledged that the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-
IV) reports that problems associated with bipolar disorder 
include occupational failure or episodic antisocial behavior 
and both of these circumstances are demonstrated in the 
personnel records, they are not linked to a mental health 
disorder by concurrent objective medical evidence that 
occurred while on active duty or until years thereafter.

The Board notes that there is conflicting medical evidence as 
to whether the Veteran's bipolar disorder is related to 
service; however, after review, the Board finds the opinion 
of the VA examiner to be more probative than that of the 
licensed professional counselor.  In this regard, the 
counselor's opinion was based, in part, on the Veteran's 
report of being unable to continue to perform his duties in 
service after submarine duty and being discharged on May 16, 
1963.  Although the service personnel records reflect a 
decrease in the quality of the Veteran's performance, this 
decrease was attributed to, among other things, a lack of 
motivation.  In addition, the record clearly shows that he 
was not discharged on May 16, 1963 but continued for two more 
years until July 1965.  Further, as noted above, there is no 
evidence of a psychiatric disorder in the service treatment 
records.  There is also no indication that the counselor 
reviewed the Veteran's claims file.  Thus, the counselor's 
opinion is of little probative value.  See Hayes, 5 Vet. App. 
at 69-70; Guerrieri, 4 Vet. App. at 470-71; Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

In contrast, the VA examiner reviewed the Veteran's claims 
file and correctly cited the Veteran's service medical and 
personnel records, and applied DSM-IV criteria in providing 
his opinion.  Thus, the VA examiner's opinion is of great 
probative value.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 
4 Vet. App. at 470-71.  Along with the other evidence of 
record, to include the service treatment records, the VA 
examiner's opinion establishes that the Veteran's bipolar 
disorder is not related to any incident of service.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
bipolar disorder, is reopened; and the appeal is allowed to 
this extent only.

Service connection for a psychiatric disorder, to include 
bipolar disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


